Judgment unanimously affirmed. Memorandum: Under the circumstances of this case, Supreme Court did not abuse its discretion in denying defendant youthful offender status. Because defendant was convicted of armed felonies (see, CPL 1.20 [41]; Penal Law § 70.02), he was eligible for youthful offender status only if the court found "mitigating circumstances that bear directly upon the manner in which the crime was committed” (CPL 720.10 [3] [i]; [2] [a] [ii]). The sentence is neither unduly harsh nor severe, and we decline to exercise our power to modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Supreme Court, Erie County, Griffith, J. — Criminal Possession Weapon, 2nd Degree.) Present — Denman, P. J., Green, Fallon, Doerr and Balio, JJ.